December 30 2013


                                            DA 13-0416

                   IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           2013 MT 377N



IN RE THE MARRIAGE OF

BENNY E. QUIÑONES,

               Petitioner and Appellee,

         and

CATHERINE QUIÑONES,

               Respondent and Appellant.



APPEAL FROM:            District Court of the First Judicial District,
                        In and For the County of Lewis and Clark, Cause No. ADR 99-326
                        Honorable Mike Menahan, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Catherine Quiñones, self-represented; Helena, Montana

                 For Appellee:

                        Katharine Donnelley, Attorney At Law; Helena, Montana



                                                    Submitted on Briefs: December 10, 2013
                                                               Decided: December 30, 2013


Filed:

                        __________________________________________
                                          Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Catherine Quiñones and Benny E. Quiñones were married in 1989 and divorced in

2001. They are the parents of two minor children, D.Q. (age 17) and M.Q. (age 14). As the

District Court observed, during the intervening years since the parties began their dissolution

and parenting matter in 1999, both parties have filed numerous motions to amend or clarify

parenting plans and to recalculate child-support obligations. There also have been several

filings in this Court. The parties do not appear to be able to successfully resolve their

disputes or to accept the District Court’s rulings. As a result, the District Court Case

Register Report indicates that approximately 280 documents have been entered in this

matter.

¶3     On January 10, 2013, Catherine filed a motion to amend the court-ordered Amended

Parenting Plan dated February 28, 2011. Catherine maintained that an amendment to the

Amended Parenting Plan was necessary because D.Q. had resided with Catherine full-time

since March 2011. Catherine also sought retroactive modification of child support. The

District Court denied Catherine’s motion to amend and refused to modify child support.

Catherine now appeals.

¶4     We review for abuse of discretion a district court’s decision on whether to modify a

parenting plan or a child-support obligation. Marriage of Mills, 2006 MT 149, ¶ 14, 332


                                              2
Mont. 415, 138 P.3d 815; Marriage of Nies and Cooper, 2003 MT 100, ¶ 10, 315 Mont. 260,

68 P.3d 697. “We give great deference to the district court’s judgment, and presume its

decision to be correct.” Mills, ¶ 14. The findings of fact underlying the district court’s

decision will be sustained unless they are clearly erroneous. Nies and Cooper, ¶ 10.

¶5     Catherine, who is self-represented in this appeal, advances several issues regarding

alleged errors of the District Court. Many of the issues Catherine raises are repetitive or

inappropriate for review. We restate Catherine’s issues as (1) whether the District Court

abused its discretion in denying Catherine’s motion to modify the court-ordered Amended

Parenting Plan dated February 28, 2011, and (2) whether the District Court erred in denying

Catherine’s motion to modify child support.

¶6     The District Court determined that Catherine had not met the criteria justifying

modification of a parenting plan pursuant to § 40-4-219, MCA. Section 40-4-219, MCA,

allows the court, in its discretion, to amend a parenting plan if it finds, upon the basis of facts

that have arisen since the prior plan or that were unknown to the court at the time of entry of

the prior plan, that a change has occurred in the circumstances of the child and that the

amendment is necessary to serve the best interest of the child. In addition to the criteria set

forth in § 40-4-212, MCA (regarding the best interest of the child), the court may also

consider whether “the child has been integrated into the family of the petitioner with consent

of the parents.” Section 40-4-219(1)(b), MCA.

¶7     The District Court found that Catherine had disregarded the court-ordered Amended

Parenting Plan and that she had “undermined and sabotaged [the District Court’s] attempt to

have the children maintain a relationship with both parents” (emphasis in original). The


                                                3
District Court concluded that Catherine “has frustrated Benny’s ability to have contact with

D.Q.” and that Benny “has asked D.Q. and Catherine to follow the parenting plan, to no

avail.” It is apparent from the District Court’s order that the court did not find a change in

circumstances which would necessitate amending the parenting plan to provide for D.Q.’s

best interests. The District Court found that Catherine had acted to prevent adoption of the

court-ordered Amending Parenting Plan and that she had frustrated Benny’s efforts to have a

relationship with D.Q. Based on a review of the record, we are not persuaded that the

District Court abused its discretion in declining to make the modification Catherine

requested.

¶8     Catherine also alleges that the District Court incorrectly declined to modify the

current child-support order. It appears that Catherine is objecting to the Child Support

Enforcement Division’s administrative withholding proposal. The District Court, however,

correctly determined that the child-support order should not be modified.              Section

40-4-208(1), MCA, states that “a decree may be modified by a court as to maintenance or

support only as to installments accruing subsequent to actual notice to the parties of the

motion for modification” (emphasis added). The District Court noted that it had no authority

to modify child support payments retroactively. Further, as the District Court declined to

modify the Amended Parenting Plan upon which the existing child support was based, it

therefore was correct for the District Court to refuse any modifications to the child-support

amount.

¶9     The remaining allegations that Catherine appears to raise—bias of the trial court,

failure to complete the hearing, unpaid orthodontics expenses, and the trial court’s failure to


                                              4
interview the children—are not supported by appropriate authority or argument, are

procedurally barred because no objection was made in the District Court, or are not

supported by the record.

¶10    We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our

Internal Operating Rules, which provides for noncitable memorandum opinions. The issues

in this case are ones of judicial discretion, and Catherine has not shown that the District

Court abused its discretion.

¶11    Affirmed.

                                                 /S/ LAURIE McKINNON


We Concur:


/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ PATRICIA COTTER
/S/ BETH BAKER




                                            5